Mrs. Carson and Mrs. Jordan lived in adjoining houses but the evidence indicates that they were not neighborly. In August, 1944 Mrs. Jordan filed with a justice of the peace an affidavit seeking to have Mrs. Carson put under a peace bond. Officers were called and investigated the circumstances upon which the affidavit was predicated, but made no arrest. The magistrate had no trial upon such affidavit until in May, 1945. Nine months had elapsed during which time Mrs. Carson was under no restraint so far as any peace bond would have effected. Upon the trial in May, 1945, the magistrate required relator to give a peace bond in the sum of $10,000.00. In default of such bond she was placed in jail, whereupon she applied to the district judge for a writ of habeas corpus asking release upon the ground that the evidence did not warrant the requirement of a peace bond. Upon a hearing the district judge declined to discharge relator but required of her a peace bond in the sum of $2,000.00. From such order this appeal was taken.
It would add nothing to the jurisprudence of the state to recite the evidence which reflects an unhappy situation between people whom circumstances had made neighbors. We have reviewed the evidence and think it fails to meet the requirements *Page 560 
demanded under Arts. 79 and 80 C.C.P. as construed in Ex parte Schmidt, 145 Tex.Crim. R., 167 S.W.2d 1026; Ex parte Allen, 19 S.W.2d 58; Ex parte Wilkerson, 102 Tex. Cr. 336,278 S.W. 426.
The judgment is reversed and relator is ordered discharged.